Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 1 of 72 Pageid#: 2142




                  Exhibit 2
Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 2 of 72 Pageid#: 2143




                          Iiseorat




    CONFI DENTIAL                                                  WLU030000909



                                                                                  EXHIBIT
                                                                                    13
                                                                                    13
  Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 3 of 72 Pageid#: 2144




                     e^




                          Overview of the Process
                2.        Prohibited Conduct
                          Deliberation of Case Study




CONFI DENTIAL                                                              VVLUO3000091O
  Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 4 of 72 Pageid#: 2145


                                           km.\\\\`4ià\\`í\\\\@:í\\\F.`\\\\\`L`A\\\\VS\\\\\\\\\\\ aF{i;'iiM:$im    :?:3:{ï::::.:i:v?:;:%i:<'`:.:^Stï ^`i:fa:{:#iIMï:fj:$''':Mi:'<!`N




                                                             coa1ne.
                                     raNge of fact=              5aNe
                                               SNLCIwnn      dnTrnn
                                                              mnnm.
                                      i.»..NNw.-               t..,a.n




                                                                                                          Reponl.a.a,wu.Yi,om«      a.,s
                                                                                                          .       wr.ev,noarsex




                                     yr,,ao.a .r.NINale
                                                   ring it
                                     mart. Wal,-NunnN
                                                   v
                                     ;end= YFmM:
                                           eespwatblo




CONFIDENTIAL                                                                                                                                                                           WLU030000911
  Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 5 of 72 Pageid#: 2146


                                                a ` i ,\W,MM;ik:khi.` `à`   \




                 Investigation
                 Report provided to            Within 7 calendar                days           Within 2 calendar days
                 HSMB Chair                    pre- hearing conference is                      written notice of decision
                                               held                                            provided




                       Within   2   calendar                                           Within       14   calendar   Appeal must be
                                                                                       days HSMB Hearing            made within 72
                       days HSMB Chair
                       issues Charge
                                                                                       is   held.                   hours of receiving
                                                                                                                    written decision




CONFIDENTIAL                                                                                                                             WLU030000912
  Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 6 of 72 Pageid#: 2147


                                               \lh
                                                 V`  v `     `               "ai:aU`ii
                                                                       Aä 7cY`       `N   ,W
                                                                                           .   ... . , .   .




                                                     Within 5 calendar days of
                 Notice of decision                  the receipt of the appeal,
                 provided to parties                 decide whether to grant or
                                                      reject appeal




                        Appeal must be filed                                               If appeal granted,
                        within 72 hours of                                                 resolve within 0    I




                        receipt of notice of                                               calendar days.
                        decision




CONFIDENTIAL                                                                                                       WLU030000913
  Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 7 of 72 Pageid#: 2148

                           WASHINGTON AND LEE UNIVERSITY LALTIE,T KOZAK AND MEGAN HOBBS,
                           INVESTIGATORS
                           DATE OF REPORT: Apnl2S. Zia

                           This reporr addre_áes allegaricros of violations of the Amendedlnterim Sexual Mteriondact
                           Polity {`Ura eesity Polico"). Learc1Kozak and Talon Rodeoer conducted the invee gation
                           into these allegations. Ibis report s ill identify the facts pertinent to tthedler it is more likely
                           :bar. riot that there has Seer. a O:ol.tion of the Uoivemitt Polio,.


                           INVOLVED PARTIES
                           Miranda Lambert 15: Complainant
                           Blake Shehten'17: Respondent


                           DATE OP REPORTED LNCIDENE                         (date) (tenet


                           PROCEDLR.9I. HISTORY
                           On (dose) (time), the roommate of the CompLainanL Reba McIntyre, relz+rted. to Resident
                           Adviser, Canie f;r.yßtvond that Complainant had Lcmltsecvatíy as;ndtod. The Tide 3X
                                                                                                           a
                           Coordinatas spoke vr,thComplainant on (date). 'Me Co.mpiamentsscüially ked that an
                           irivesripaon not lxmsed: loiter that day changed she ha-ntind and asked thin' an tntcStigattn:t
                           t»:onducted. Investigators infenyrtdadtz.              on(suetdatesi

                           ALLEGATIONS
                           Cnntplains:a alleges that on Fatel.,tince)Doatìon) Respondent tidatedthe policyproliittg
                           Norammeru    ils nival Intercourse byeagagingir. dsiollowing beíw.tioci
                                 nespanctent required Compiactenttope :foam oral sex on himwithoother consent-by
                                 holding Comptafnaofsheed doom so that thecotddoot stop poofootodtg mai se>:
                                 Respondent and Compli ant engaged in mat set after Comptairantltad bean dtiokMng
                                 earessively       did ootltave tt+r capar_ity to nrmsdt
                                 Respoodrs_< and C     Fi   (runt engaged lnvagmsl Latercanrae altar Campinioeon hod
                                 Beet drinking ea-isms: - end dnoihmeäa ca eàfym caroms
                                 Rsepoadsl::mewme      orshocñ
                                                             id have known ofC000dooanrsintaptitatimbeti ctooho
                                 had ttiine_ed her oar:slime ate 20 mime team andfota Ram cops of fireball,
                                 Complainant was unsteady on           feet, needed assistance .na,Y.ntç   of
                                                                                                         stnrcirgtwr




CONFIDENTIAL                                                                                                                      WLU030000914
  Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 8 of 72 Pageid#: 2149

                         RESPONSE TO ALLEGATIONS
                         Responderrt acknowledges that Complainant and Resptndent engaged in oral and vaginal
                         Mimi:ou:s, Respondent maintains drat both the oral and vaginal intercom, were ronserouat.

                          Respondent denim thathepbced. any pressure on Comviatrout's :earl Suring aatsex. En
                          contrast, according to Me Reaponde:>L the Convtainancwdtinjy participated brpulliae his
                          pat   and boxers off and kneel-mgmed. ground.

                                                                             t
                         Respondent denies that CCmpleinant eves-unable cortaenttoser_ual activity due to
                         mcapa a riot and even if she was.  he as'a_ not ¿ovare of dam incapacicnioac According to
                                                                             v
                         Respondent. Cony-datna:thxcid enoati, Inhere a minute conversation with hint chile
                                                                                 C




                         playingbeer pang and trade off her end his dot:    r.
                         Rmpondeat believes tnathe had nonsentine oral intercourse dare to Complainant'a actors of
                         naming reithhinn2 danbed:minetx%.ing his pane-mid touas off and then kneading mitten
                         ground to           enlatoRspondentbalieves: hathe hadcormem for vagi+alintaco:r :se
                                                   o
                         bemoan alai oral ses. C m amant dran:oobler doilies oft, dimbsd onto the bed and
                         continued to engage in physical a¢taita edit. km

                          APPLICABLE POLICIES
                          The following definitions in theitniremity Palié, naffed-ire Aug         2fY15)
                                                                                                            apple


                          Nonconsensual Serttrat Fntetn une
                         Having Prover intercou-__ with another individual without effedien consent.
                          Smael Weimar. includes vaginal m anal petesarion ,howevo-slight. with body parr xe.g,
                          paria tongue. fitngnr. hand? or objects oral penetration involving iroutlrcogenitii tarer_
                          Consent
                         Individuals who douse to engage in rervalactivity of my-type with        rotor saut first
                          obtain the consent of the otter pate. Cocoon is demonstrated tionefh mutually
                         sriersrandeblet,is end¡:aactions rat dearly indicate acChip-ear engage freely in
                                                                                               te
                          sexual aerit.i.n.

                          Add itianat Guidance about Consent:

                                  ccnsam:o cale. form of sexual activity does not by itself.   <oetinr.ervroentrum¢aceir.




CONFIDENTIAL                                                                                                                WLU030000915
  Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 9 of 72 Pageid#: 2150

                                  Individuals wish aptetia . unentindntateré.;ation.ahipdo not automatically givo
                                  edict- initial oc continued crasser-it to sexrtatactieitac Even in thecentext of a
                                  xeFationship, there mus: be mutually tutde_s5ndab,e annmrntimtiom that dearly
                                  indices- -trsl)incnsio engage 'm. sexual aclvity.
                                  Either party may withdraw con,-.ntat =coy tune. w`rthdravatormnsentstwv3dbe
                                  outwardly úe>_norstrate,d brweres onacdon^ that dav:lvi:ndïoate a desire to and sexual
                                   aivit:. tJnceteitlrttaawalof coatsatüsss Seen eexpressed. sexual ac:ttátj most cease,
                              .   Commit is not effective iit   penults fnnnc.euseof dung o[ physical fosse, intinvdaticvr.
                                  op coercion. or any ocher fasto: that would elcnc+.a;z an individual's ability toexudes
                                  his or h.: monfree will to choose trFstitzr or not to have sexual contact. See 'Force' and
                                   "Coeccic¢ì' for Eor.her di-__cion.
                                  An individual syho is phvsimify "7:c.apacitated from alcohol or other drug consumption
                                   (voluntarily or invohrntarPV):e?s asleep, tucccrra.^ious, urawxe, or od-. vise physically
                                                                                                         .




                                  tælotessis considered unable in give corstrtt.

                          Incapacitation
                          ,1/20 individual who is incapacitated lads the abißn to make Jormod, rational judgments and

                          annoy consent ro sexual activity.&4apacitaYmt is defined as the inability, temporarily as
                          pesranentty. to give consent bev¢use on individual is mentally atc{;or phvcimtiv helpless
                          asleep, nnecc vus, or unaware ttut sexual acuity is a._vnlscg.

                                  in ctheo tords: a Ramon may'be considered tunableagivevalid cone.., due ta
                                                                                                               :,
                                  incapardtahen if dteperscatia not ablate undorsctnattæ o ty :atzt, tn reqr. :w.ko tr y
                                  and/or hava of a sexuatirderactres In evaluating odus her elective consent was ptocan
                                  ìr..case =at alleged incapacitation the linhasityasksttnree questions, (It Was
                                  complainant intapaarat i?;(2; cc. did the respondent know that the complainant-was
                                  irtcpacitated? and (3i If not wotdd a saler, reasonable person in the son ^.ratites
                                  have imouti dint the mmplainsctevsinroçväatedbased on objectively rind reasonably
                                  apparent indications of impairment
                                  An individual sotte atyago                               ne the individual :mows or
                                                             Lv soave! activity with someone

                                      ooabíy should Lnocris incapable of gisiog efieafve consentis in nóution of this
                                  palm.


                          STANDARD OF PROOF
                          In order todtteminethstaw,dsct has violated t?etmiveci         tea Policy the standard of gnat

                          required is a preponderance of the evidence.. in., the evidence demonssates that i:is more likely
                          thannot dut the conduct m-umxd.




CONFIDENTIAL                                                                                                                   WLU030000916
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 10 of 72 Pageid#:
                                      2151
                           INFORMATION CONSIDERED
                           Inmeat"r.tg this im+r_hgatim.repeat investigators mrLCdexec information :emend during
                           iuemies`s with the following individuals mr tie faïalrinedatesL IhelollotvingcGiec
                                   April 15,'2016
                                      o Respondent (Appendix Al
                                      c Complainant (Appmri"aB
                                      c Luke Bryan 'L' (Appendix C)
                                      .- etc' orge Sirar'16 tApprndirD?
                                          FaìtlxFiìll'IB (Appendix El
                                      c Petals           55 (App radioT
                                   April 16,?016
                                      c Deanna Caner '19{Ar-pctdir.r:r
                                      C   Tire NrTuta-'16 (App.-Aix H)


                           Invesdeators also reviewed documents and other infaccration as put retie investigation. Those
                           doommts ìnd:vle:
                                   Text messages between_ Compiain yandRmpmtcentprovìdeditvComplátrrastton
                                   Aped 15, 2016 fApfe,.dizI)
                                   Email Irftsab elated idetn) ftictel provided by Cce+.pia:nanE on Aped I5, 2ù16
                                    (Appendix')
                                   I:rstaeramplwtoeraph dated (date) (tirsael provided by Luke Bryan '17 on April 15,   2016
                                   Fnotoo aphs oi Complainant heel (date) (tine) provided by Fai9=íill'1S.mAped         L^,
                                   2036.


                           T.m."  hovitiaeroorrs of the investigation, diem were othar individuals tnentimed by
                           witnesses. Investigators did not speak to flu following individuals bemuse, based Oa dtoir
                           evaluation, they were unlikely to provide additionei relavantuiormatioa. These individuals
                           imitate
                                   RQitlt Urban 'IS (mentioned by Gemme Strait as     somsos who erm dose   to the
                                   Respondentnotpnaosu       for any of t£tee :mils in question)

                                                       in,
                                   Fenian): 'theme), '19  vdoned :A-Deanna Carter as some.. else on the danceílno'r
                                   Mat night anivod et the o5-campsoham, and present on the dater flomaher the
                                   Complaeaant aed lespono ent left;




CONFIDENTIAL                                                                                                                   WLU030000917
   Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 11 of 72 Pageid#:
                                     2152
                         UNDISPUTED FACTS
                         B oavn_ed on Saturday nig:a      iß Oaobes.

                         r-ompLtarc is a first-year .;a3x,c Resits/dent is aWK.

                         Complaint and Faith Kill take       solfie=   while wattdng aver to the off- ramm     se and post
                         diem co Ls..agra.

                         Rapomienttexted Complainant .See where they are at.F,-spondertgot heraumberfrom Tim
                         McGraw and bast never tested herpn: +.aously.

                         Both Cmtplainxm ana Respond.*arivedat the oit- camps1 ...earoura10,aîpmton
                         Sattudav

                         The party is at xiaft campus apattu><. E.    time-Wall the M or.'s_ong Shut Up and
                                                                                         tt
                         Dams^ lays, the patta goes zee stppo=-ed to drink when yheerthes cad "dance.'
                         There is anhtstagraaphotz of Respsndentimmsatudxr night iactag.slteerpong Fb), The
                         photo mas posted by anatherseraor and tae apron reads'Etiake the Stake. Loekfnp fcs his
                         neadnav Sift sOz±.k
                         Complainant and Re_s+an9ent-began playing 'beer pang at iitSApm.

                         Bathed of the second's pnig game, at approsimatgy [IMF, ComplairattFa3
                         consumed theFees beer Respcnleet had her finish before the beer pang games tope and 5f 11
                         20ozieersdurirt, th e Ant berx:mag game atsddhalf fvR2,?pp cup iLled exhhEFabarduring
                         tin zeewtd beer pang game.

                         P  poeedent then gate Complainant         5 ?moo cup of Fireball, his unclear hots smith of it ahe
                         drank.

                         Complainassand Respondent 'Pagan te "aufx out" by listing and bowling.

                         The partiez want into a hedroomt3+ere tte.,e=lsa?       peaeatk'e occtmred,

                         ANALYSIS OF DISPUTED FACTS
                         To taut eithor or both of the   stspotstentsrem ornibie Sur violation otUnicersity Policy, the
                         Hearing Panel must det    rna. whether the Cemptainar+shes methtbaoden of proof to prone




CONFIDENTIAL                                                                                                                  WLU030000918
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 12 of 72 Pageid#:
                                      2153
                         ANALYSIS OF DISPUTED FACTS
                         To find either or both of the respondents respcnsilde for virfationcf University Policy: the
                         Hexing Paneimai deiers;net hetherthe Complainant has met her burden of proof to prove
                         by a preponderance of the evidencethat the ass and vaging intercoms. occurred [without
                         effective consent.

                         To have a violation of the palier the facts newt shown:
                         1. There was sexnalpenetratiay however slight, errieten an object ee the gsnitlia or anus of
                            ocre parson, arad themouth, arrv3 c: genitalia of another person
                         2. WitheoteVenire consent.


                         Erst, was there sexual penetration?

                         Both parties agree that sexual penetration mooned. both mouth to 1oeilalia penetration and
                         genitalia to genitalia

                         Second, if there seas sexual penetration. was there effective consent?
                         The Complainant hat alleged 'hat she was in<apartatei and tiro. did not have the ability te
                         consent te sesatalintemurse. lithe HearingFenei feeds that -die C_mplairantwvrincapadúted
                         ae the time. and dutislao n or knowable to the Respondent: any sexual activitydrat takes
                         placeie without effective consent.

                         Was Complainant incapacitated?

                         Complainant reported that she had be. drl'utvtg since 9:32pmn. She reported that she had'
                         shots of vodka with Faith Hill around 9 3dpm at Faith Poll's house before leaving the room. Thie
                         teas confirmed by Faith Hilt wins recalled that she was almost out of vodka ea she remembered
                                                     ft
                         that there were only t shots I thatesplat. Complainant has stated tvitshc doesn't teu,ember
                         what occurred after thelitstbeer porggane.

                         Fl*iaysses Ter,nted that Comptai:     .   trac. observed to be unsteady mt     f
                                                                                                      ber ad .uPapcndent
                         ludhie sun amtannd hu when walking to the rouet. Wiaesaesnoted that Complainant had very
                         etturedspeech eu the point that sear ofher words weretmdistinguishabte card her       remes to
                         basic quesdoes did not make sens.




CONFIDENTIAL                                                                                                                WLU030000919
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 13 of 72 Pageid#:
                                      2154

                                                         ikkk:VMMR,MK4M3M.\`4k4=MWkMWS&U           ,   V -`,"




                                    e




               g   Read through report/appendices. Ask yourself:

                   g   What   is   missing here?
                   s   What questions do       still have?

                       Are all terms, phrases, adjectives used by witnesses and parties defined?




CONFIDENTIAL                                                                                                    WLU030000920
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 14 of 72 Pageid#:
                                      2155

                                     M.W3k.SMT.W.M.N...WWW,MW Va:,\%1=31,/,'W.MsTraMkt.,   T'

                     ESQLVTIQNFIRQ




CONFIDENTIAL                                                                                    WLU030000921
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 15 of 72 Pageid#:
                                      2156

                                                                                               <;sT:#:Tm;r:<m.:t::rr>:-:t::>:<s£:::f.T<z:,r;s<t»>;:;




                        Calls for narrative     or recall



                        Directs the witness to a particular issue
                        Ex: "I would like to talk to you about when you were       in the   bedroom. Can you describe it ?"



                        Provides a range of options
                        Ex: "Can you tell me whether the clothes were on, off, or some other way?'




                        Seeks   to clarify    a specific point

                        Ex: "You talked      about alcohol. Did you serve alcohol to Nicole ?"



                        Assumes the answer
                        Ex: "You served alcohol to Nicole correct ?"
                        Use sparingly
                                                                                                                                          J




CONFIDENTIAL                                                                                                                                           WLU030000922
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 16 of 72 Pageid#:
                                      2157




               o   Ask for definitions of any terms/adectives:"Hooking up" "making out""cuddling" belligerent"
               °   Avoid compound questions
               e   Know elements of alleged violations and focus questioning on those issues
               e   Ask hard questions in   a                 way

                   e   'Why didn't you report right away?"
                   e    What brought you to report at this time? Did you consider reporting it after the incident? Why or
                       why not?"




CONFIDENTIAL
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 17 of 72 Pageid#:
                                      2158

                                   :SQ4W\\MXä`..M`ASa`iU.Ci`\MM3.\\\i3'



                      "o
                                       Complainant and
                                       Respondent can submit
                                       written questions to the
                                       Panel   to   be asked by Panel
                           .   «
                                       if Chair determines
                                       relevant and not repetitive.




                                                                e




CONFIDENTIAL                                                               WLU030000924
   Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 18 of 72 Pageid#:
                                     2159




CONFIDENTIAL                                                              WLU030000925
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 19 of 72 Pageid#:
                                      2160

                                                 Kvaluating Credibility

                           Did complainant /respondent /witness speak in a convincing manner?
                           Was he /she uncertain, confused, self-contradictory or evasive?



                           Does complainant/respondent /witness have motive to lie, exaggerate or distort information?



                            How well could complainant /respondent /witness remember and describe the things
                            about which he/she spoke about?

                                      e

                            Was the statement of the complainant /respondent /witness contradicted or supported by
                            the other statements and evidence?



                            Does it all add up? (gut check) is there something missing?




  Some general questions to ask when evaluating credibility based on several different aspects of credibility




CONFIDENTIAL                                                                                                             WLU030000926
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 20 of 72 Pageid#:
                                      2161



                        Evaluating Credibility: Factors to Consider


                                      Changes in the behavior~ of the Major snconststences iu
                                               rant aftex the
                                      complainant                          st,trY,ionÿ
                                      hatasbmarit.                            tvaliosr to lie, exaggerate or
                                      Doctrtnents stick as cj crics,          4 rt 7in fcrz zuaut3 rt
                                      calendar entries, journals, notes Statements contradicted by other
                                      or letters describing the incident evidence
                                      Telling another person about the
                                      harasszue,at
                                      Other complaints against the
                                      respondent




  As an investigator, or member of the HSMB or appeal panel you may be asked to evaluate the credibility of the parties and /or
  witnesses. Just things to consider, not a checklist.
  Changes in the behavior of the complainant after the harassment might add to credibility. For example, after being harassed,
  the complainant was upset, avoided class, meetings or certain areas, his or her grades or performance deteriorated, etc.
  However, if none of these things occurred it would not meant that the complainant wasn't credible, only that the person who
  complained perhaps was affected differently, less intensely, or did not express his or her emotions openly.
  On the other hand, major inconsistences in testimony would likely detract from credibility; Minor inconsistencies usually would
  not detract from credibility.




CONFIDENTIAL                                                                                                         WLU030000927
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 21 of 72 Pageid#:
                                      2162




               Reactions may not be what you would expect for both complainants and respondents)




CONFIDENTIAL                                                                                       WLU030000928
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 22 of 72 Pageid#:
                                      2163

                                                                 raaucM.1:MV.W$M8Mx:a




                         g   Physiological effects


                         g   Perceptual narrowing


                             Tonic immobility
                               Physical immobility (victim didn't fight)

                               Suppressed vocal ability (victim didn't scream)




  Fear can "trigger" other responses in the body, including temperature changes, heart rate, perspiration, etc. Neurochemicals
  are transmitted to the outer part of the brain, the neocortex, that shut down higher level cognition, including thinking and
  reasoning, etc. The lower and mid -brain act to ensure that our bodies react to survive and prevent thinking from interfering
  with this focus on self-preservation. The body "reacts" before we have completely cognitively assessed the situation.

  the limbic system (emotion center) mediates trauma and arousal whereas the cognitive system is disregarded, interrupted, and
  can be shut down / frozen. This impacts a person's ability to process verbal information, to attend, focus, retain, and recall
  information. Arousal engaged; cognition reduced.

  Perceptual narrowing = tuning into 1 -2 of 5 senses and excluding others
  Memories are usually accurate because emot experience heightens memory, but may be incomplete
  short-term memory loss suggests that victim should rest 1 -2 sleep cycles

  Tonic immobility: freeze in response to immediate threat where escape is impossible
  Paradoxical behaviors: didn't fight, didn't scream

  Trauma victims (not just sexual assault) will make statements that are incomplete and inconsistent partly due to affects of
  trauma itself.
  This can make us question credibility, but should not.
  Those who experience assault also do things that we, in the public, question. They have mixed feelings about some of the bx -
  we can all feel mixed about things we want or don't want.
  Perp story may seem more clear, less ambiguous. Possibly because it's true...




CONFIDENTIAL                                                                                                        WLU030000929
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 23 of 72 Pageid#:
                                      2164




                 °   *   ;
                              Numbness

                         s,   Mood swings, including depression and suicidal thoughts

                              Feeling heiress rasi,   arry, shocked, confused
                              Self-blame or sdf-deprecation

                         g    Fatigue, low energy, feeling overwhelmed

                              Fear that the event with recur

                              Startle responses or jumpiness

                              Sleep disturbances

                              Declina in gen,a1 functioning
                         e    Recurrent thoughts about the ev,alt (preoccupation)
                              Difficulty talking oboist the evens
                         o    Denial or sense of unreality about what happened

                              Peoblem with mernoryl,x,reentration

                              Emanonal volatility or erratic behavior

                         e    Increase in substance abuse

                              Increase ir promiscuous behavior

                              An ",,,,Iting" narrative of events




  From Dr. Janet Boller slides on this subject. Complainants may react differently, not all with have these reactions, Also cultural
  differences can play a role.




CONFIDENTIAL                                                                                                             WLU030000930
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 24 of 72 Pageid#:
                                      2165

                                    Mktk,sk.V.,M:8.,1KMW.`tlakMisVaiMM



                                    "        D




                        Scared



                        Angry


                  kk:   Confused


                        Defensive



                        Sad




CONFIDENTIAL                                                               WLU030000931
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 25 of 72 Pageid#:
                                      2166

                                                                                                            `
                                                                                                                ^   `




               Memory can be impacted by assault and each party may tell you/investigators just enough but not all of
               the embarrassing details.
               °   If new information   s   presented will asic what helped you remember? Why did you share this at this




CONFIDENTIAL                                                                                                               WLU030000932
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 26 of 72 Pageid#:
                                      2167




               s

               Sometimes you may have     a   separate section for credibility as      a   catch -all; but most credibility issues Will be
               addressed as relevant.

                   "Complainant stated [insert1.This conflicts with    an   e3Y33i1   he drafted

                    The Respondent said   that   took Complainant to the bedroom because he is respectful of women
                                                 he
                   and didn't want her to do anything she would regret later: Respondent said this after a prompting and
                   note from his attorney:'
                   "It Is possible that the fight occurred and someone who was in the room didn't notice. However,
                   witnesses indicated that the room is not large. the back room was not crowded that night, and
                   Complainant reported several shoves against the beer pong table that were strong enough to make it
                   painful to aft and walk days later, repeated curses, and described it as "being brutally trashed it is
                   unlikely that someone would be in the same room and not notice some type of commotion:'
                   Two witnesses,Ashley and Sarah, reported seeing Respondent provide. a flask of alcohol to Complainant
                   and when Complainant. refused to drink it, he pressured her to continue drink by telling her she needed
                   to keep up with him These two witnesses did not know the Respondent or Complainant and had no
                   stake in the outcome of the investigation (or even any knowledge of what we were investigating).




CONFIDENTIAL                                                                                                                                 WLU030000933
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 27 of 72 Pageid#:
                                      2168

                                                                             \\\\\\\`à\\\`     kL.R.\\`YRi4.\`ia\\\\\\4A\\\\R\\`à\\\\\\`à\\\Va\\\               ì"s:   l'     ;":0fii:::3:ì:.'::F'




           Prohibited Behavior                                                               boge of Sanctions

           Nm-Conostial Sant Pi:net:`:.n               ;if#ot±n    tasFFor,=ible
                                                                                                          ;Itinda[tO
           Nii,enJ a reasonable doubt)


           tdartcn;;se,nnai sexual Pese t?a:ion       (atria respea.síble by
                                                                                             Dïr,r3issal;susner3sinrì;'rOa;:ra.-, Ca:.;rurityïe::iiees Ecltca`=;rnal:`tounRl;ng
           i:r°7f nde:°ance      the el?:der21 llon-Lons, I"f>19a1'ie:kIA
                                                                                             bnsriltatirn; =as): ï'rikInrles              i:clenïal   of thF use of certain                                  E3r   the
           C+?ritact, Rog-Physical Sei.uai ;{aassimr='.; áexnal
                                                                                             tight   It j.lc:ticijìcte                 a:tIìitiMS sr       e4,cíi:iÇe st7f"clíï Rriv'rleaáyfaJt a d?3ÌÇrE1;ted
           ;iisairnínatin:               EïpioìtatíoR; Staiknng;                   ra;
                                                                                             Pertd o t're';r:aritpmRe:,isientialRelocati:3rt,Ora3girig                                               ;th   ;itbe
           úi,riestic I,'irrieR.e;   Retáalí'ati.nR




CONFIDENTIAL                                                                                                                                                                                                             WLU030000934
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 28 of 72 Pageid#:
                                      2169




               The parties' impact statements
               The respondent's prior discipline history;

               How the University has sanctioned similar incidents in the past;
               The nature and violence of the conduct at issue;

               The impact of the conduct on the complainant;
               The impact of the conduct on the community its members, or its property;
               Whether the respondent has accepted responsibility;
               Whether the respondent    is   reasonably likely to engage in the conduct in the future;

               The need to prevent similar conduct by this respondent; and
               Any other mitigating or aggravating circumstances, including the University's values.




CONFIDENTIAL                                                                                              WLU030000935
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 29 of 72 Pageid#:
                                      2170




                        b                       °
                                                                  4
                                                                      i
                   if   student is suspended,       No contact
                   dismissed, or withdraws          Academic
                   while under investigation        accommodations
                   for sexual violence a            Change in Univ housing,
                   notation will be placed on       dass schedule, work
                   transcript                       schedule
                                                    Voluntary leave of absence
                                                    Counseling
                                                    Any other remedy tailored
                                                    to individual




CONFIDENTIAL                                                                     WLU030000936
   Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 30 of 72 Pageid#:
                                     2171




               Presumption is that the Respondent is not responsíbie,The Complainant must
               overcome burden of proof before a finding of responsibility will occur,




CONFIDENTIAL                                                                                WLU030000937
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 31 of 72 Pageid#:
                                      2172

                                                                                           BURDENS OF PROOF
               wommatmentemasega
                                                     h}voto Aftì&.SOltAìtA        g.UU£



                                              sr£   »AR AM.3   4tJR",lts: Vr .Y£E's Ptrk


                                            'RtCOPii£:.Rk aCL     f.3F




                                       oROBABEE CAUSE



                                     fiEeüOVaT,t    SI :3'100N




                                       VARGHESE
                                         SMITH
                                           Why b pyramid? Aa'bciCreEofp7GfequPLd                 tu.eyCtanheKO`fasS.Ih8iL+tmfCtíhCl;quißd:hrKOb'olfl


                 PREPONDERANCE OF THE EVIDENCE REQUIRED

                 The standard is met if you believe              it   is   more likely than not that the alleged misconduct occurred


                 Standard   is   not "it could have happened"




CONFIDENTIAL                                                                                                                                           WLU030000938
   Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 32 of 72 Pageid#:
                                     2173




CONFIDENTIAL                                                              WLU030000939
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 33 of 72 Pageid#:
                                      2174




               Appeal Panel will receive the
                                               "record" of the   case

                 Petition for Appeal
                 Response to petition from original chair of the HSMB
               miovestigution Report

                 Hearing Report Form




CONFIDENTIAL                                                               WLU030000940
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 34 of 72 Pageid#:
                                      2175




                                          *'

               e   No reasonable basis/reasonable basis for sanction;
                   New relevant information/no new relevant information (this does not apply   in cases   of deliberate
                   omission of information by the appellant);
                   Procedural defect or error/no procedural defect or error; or
                   Extraordinary circumstances/no extraordinary circumstances.


               Must determine that the relevant information, procedural defect, or extraordinary circumstances more
               likely than not impacted the underlying FISMB hearing panel decision.




CONFIDENTIAL                                                                                                              WLU030000941
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 35 of 72 Pageid#:
                                      2176

                                                                                                            ................_.t,._,,,......,   ,,,.....i
                                                &mC.YV2xmastmiä`smw..a`S`i2Yu`bU\`iekm ._`;._i<,..




               If appeal granted the appeal panel can decide case solely on the record,    or   can seek additional
               information from.
                 Any person who provided first -hand information to the hearing panel
                 Any person who may have new, relevant information
                 Original Chair of the HSMB




CONFIDENTIAL                                                                                                                                           WLU030000942
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 36 of 72 Pageid#:
                                      2177




               Appeal Panel has the power to do the following
                 Affirm decision
                 Remand decision to the HSMB hearing panel




CONFIDENTIAL                                                               WLU030000943
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 37 of 72 Pageid#:
                                      2178

                                                      w%.%1X:W %,;'   isWew`uaawe oa aaw




                                                                                       r:c.:

               n   Objective                                               a   Allow emotion to overrule reason
                   Fair- minded                                            a   Make assumptions as     to how a person "should"
                                                                               react (counter- intuitive complainant /respondent
                   impartial
                                                                               behaviors)
                   Open- minded
                                                                           a   Pre -judge the facts
                   Professional
                                                                           a   Put him /herself in the shoes of the complainant
               a   Appropriate in demeanor in and out of the                   or the respondent
                   hearing room
                                                                           a   Allow   bias    or prejudice to affect   his /her
                   An active listener                                          judgment
               a   Polite and respectful to all parties




CONFIDENTIAL                                                                                                                       WLU030000944
   Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 38 of 72 Pageid#:
                                     2179




                                                              t,


                             DANCE LIKE NO ONE IS
                             WATCHING; EMAIL LIKE IT
                             MAY ONE DAY BE READ ALOUD IN A

                             DEPOSITION.




CONFIDENTIAL                                                              WLU030000945
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 39 of 72 Pageid#:
                                      2180

                                        \\\\``à\\\\\`\\`mk\\\\\\\``àiä
                       Prohibited Discrimination /Sex Discrimination

                       Prohibited Harassment/Sex Harassment

                       Dating and Domestic Violence

                       Stalking

                       Sexual Exploitation

                       Nonconsensual Sexual Penetration

                       Nonconsensual Sexual Contact




CONFIDENTIAL                                                               WLU030000946
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 40 of 72 Pageid#:
                                      2181

                                                           agM'2:ii:`IMM::"i`MiN::;;MM:Mçiï:::iMani?:

                        Prohibited Discrimination /Sex Discrimination

                        Prohibited Harassment/Sex Harassment

                        Dating and Domestic Violence

                        Stalking

                        Sexual Exploitation

                        Nonconsensual Sexual Penetration

                        Nonconsensual Sexual Contact




CONFIDENTIAL                                                                                            WLU030000947
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 41 of 72 Pageid#:
                                      2182

                                                       atiaaawaMVAMM.WaeMUaaaAMa.avaeaw              .   ^




               To constitute non -sexual harassment there must be         a   finding that the conduct was:
                   (1) based on one      or more of the protected categories (race, color, religion,
                   national or ethnic origin, age, disability, veteran's status, and genetic information),
               n   (2) unwelcome, and

                                                of isolated incidents) or repeated and pervasive
                   (3) either severe (in the imse
                   such that   it               or effect of substantially interfering with an
                                    had the purpose
                   individual's work or academic performance, or of creating an intimidating, hostile
                   or abusive work or educational environment at the University.
                     Harassment may also occur if submission to conduct described in (l) and (2)
                     above is an implicit or explicit term or condition of employment, education, or
                     participation in a campus activity or if submission to or rejection of such
                     conduct is used as the basis for a decision regarding any University operation
                     or program.




CONFIDENTIAL                                                                                                  WLU030000948
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 42 of 72 Pageid#:
                                      2183




                                                       a        x           ®   a   a



                   o
                                        4
                                               m
                                                   ®   °a   e       t   a
                                                                        m,      .

                                    a
                                                            a

                       a    m




CONFIDENTIAL                                                                            WLU030000949
   Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 43 of 72 Pageid#:
                                     2184


                       The Genderbread Person
                                 rdard'zy
                                            Woman                   Genderqueer         Man




                                                            .   .     .   .   .




                                            Feminine                Androgynous   Masculine




                                                           Bioionicai Sex
               Expt esjon                                                                 ittt
                                            Female                   Intersex           Maie




                                                       V Sexual Ohentation                It
                                            Heterosexual             Bisexual     Homosextiai




CONFIDENTIAL                                                                                     WLU030000950
   Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 44 of 72 Pageid#:
                                     2185

                                                                                         MOM
                                                                                           i.
                                                                                                .:W:::rEiM

                       Other factors to consider when evaluating hostile environment:
                       relationship between parties, the context of the conduct, and
                       whether conduct is physical or verbal

                            More incidents
                            needed to create                      Even one incident
                            hostile environment                   could constitute   a
                                                                  hostile
                                                                  environment




                          Less severe
                                                                   1
                                                                  More severe

                                              Severity




CONFIDENTIAL                                                                                                 WLU030000951
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 45 of 72 Pageid#:
                                      2186



                       Prohibited Discrimination /Sex Discrimination

                       Prohibited Harassment/Sex Harassment

                       Dating and Domestic Violence

                       Stalking

                       Sexual Exploitation

                       Nonconsensual Sexual Penetration

                       Nonconsensual Sexual Contact




CONFIDENTIAL                                                               WLU030000952
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 46 of 72 Pageid#:
                                      2187

                                             tw,mktmmk.wmftwousm.somm..mgammim



               D                         D




                                                                    ThreAs      violeme ir:ciudes:
               ,   See-aw.h.ng
                                                               n   words, gestures, or weapons to communicate the intent to cause injury
                   Baing
                                                                   or physical harm

               ,   Shoving
                   Throwing
               ,   Grabbing
                   Cho Ping
                   Shaking

                   Slapping

                   Punchi.g
                   Burning
                   Use   or wezpon
                   Use   of rcsrrainTs




CONFIDENTIAL                                                                                                                               WLU030000953
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 47 of 72 Pageid#:
                                      2188

                                                          ;MP3i,;:::íi:::i%ï:t:? WM.   'EF::'ï,í:ìM:iLE


                       Prohibited Discrimination/Sex Discrimination

                       Prohibited Harassment/Sex Harassment

                       Dating and Domestic Violence

                       Stalking

                       Sexual Exploitation

                       Nonconsensual Sexual Penetration

                       Nonconsensual Sexual Contact




CONFIDENTIAL                                                                                              WLU030000954
   Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 48 of 72 Pageid#:
                                     2189




               STALKIN




               V      Course of conduct (two or more actions)
               (2)    Directed at       a   specific person

               (3)    That would cause          a   reasonable person to:

                     (1)   Fear   for   his   or her safety or the safety of others; or
                     (l) Suffer substuncinl emotional distress.




CONFIDENTIAL                                                                              WLU030000955
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 49 of 72 Pageid#:
                                      2190




               Substantial emotional distress means significant mental suffering or anguish that may, but does not
               necessarily, require medical or other professional treatment or counseling




CONFIDENTIAL                                                                                                         WLU030000956
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 50 of 72 Pageid#:
                                      2191

                                                                         MkkX.Mka\WWCia,Rah\..vav;aYa




               u   Unwelcome /unsolicited communication including in- person communication, telephone calls, voice messages, text messages, a -mail messages, social
                   networking site postings, instant messages, written letters, gilts or other communications:
               a   Following, purl =.ring, waiting or showing up uninvited at a workplace, place of residence, classroom, or other locations frequented by a complainant;
               u   Surveillance and other types of observation, whether by physical proximity or electronic means;
               o   Trespassing;

                   Vandalism;

               n   Non -consensual touching;
               o   Direct physical    and /or verbal threats against a complainant   or someone close to the complainant;

               o   Gathering of information about      a   complainant from family, friends, co- workers, and/or classmates;
               o   Manipulative and controlling behaviors such as threats to harm oneself
               a   Defamation or slander against the victim: or
               o   Using   a   third party or parties to accomplish any of the above.




CONFIDENTIAL                                                                                                                                                                WLU030000957
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 51 of 72 Pageid#:
                                      2192

                                                                                                                        :E!                71%




                  TALKil**1O EFFECT OF              CON DU




                                 Context                  is   crucial
                    The criminal justice system frequently measures crimes by tangibles-broken bones, stab wounds, gun shot
                    injuries, missing teeth, and on.The greater the injuries, the greater the charges and the more important the case.
                     For the stalking victim, the fear that something will happen is overwhelming.

                    The impact of stalking is a key component of its legal definition.
                    Stalking is often   a   mix of prohibited and (in   a   different context) non -prohibited behavior.There may be no overt
                    threats,




  Stalking behaviors in and of themselves are not necessarily criminal; and threats can be made explicitly, implicitly or even
  conveyed without words.
  Behaviors which appear meaningless or non -threatening to most can be terrifying to someone under the radar of a stalker.
  Examples of some of these most common behaviors are sending unwanted flowers or gifts, making unwanted or malicious
  contact of any kind or showing up unannounced. When these behaviors are persistent and clearly unwanted causing fear,
  harassment or anxiety then it is stalking. For instance, a rose left on the doorstep seems like a non- threatening gesture, even
  possibly perceived as romantic under some circumstances, yet to someone being stalked it can indicate the stalker has found
  them once again. Context is crucial to understanding stalking.




CONFIDENTIAL                                                                                                                                     WLU030000958
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 52 of 72 Pageid#:
                                      2193

                                                   .1:MM\\`MtákWiiWaMkák                                  80000000   NRMEMEMMOMM:13:MiaMIN2MiZEM
                                                               Victim Offender Relationshap
                                                                           2.50%
                                       Person    of authority


                                                                              5.30%
                                             Family Member
                                                                                   6.80%


                                                                                                    19.00%
                                                      Stranzer
                                                                                           13,20%



                                                Aquaintance
                                                                                           x.W
                                                                                                         24.00%
                                                                                                                     t,   40.00%




                                                                                                                                                 66.20%
                    Current/former intimate partner

                                                                   0.00%       I   0.00t        00.00%     30.000,    40000,   50.000.   O001;     70.000,


                                                                              Male         Ea   Female
                    The National Intimate Partner and Sexual Violence Survey (NISVS): 2010 Summary Report (2011)




CONFIDENTIAL                                                                                                                                                 WLU030000959
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 53 of 72 Pageid#:
                                      2194

                                                             .ft*IMMMiMMMMUkk= :::;O=                                   "117.-   :   :   ::«::::.:Mi0.t
                                                                           Stalking Behaviors
                          unwanted phone calls and messages                                                            66%



                                               spreading rumors



                                             following or spying



                                   unwanted letters and email



                                           showing up at places



                                               waiting for victim



                                   Leaving unwanted presents                             o
                                                                                       12°

                                                                      0%         10%     20%   30%   40%   50%   60%   70%

                           Stalking victimization in the United States, HJS (2008)




  When victims asked most common behaviors they experience.




CONFIDENTIAL                                                                                                                                              WLU030000960
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 54 of 72 Pageid#:
                                      2195

                                                                                          miamkitsymakeN\        mg&M.Mitsintru?                            ,   ,t "   ""1   3   7.




                                                                                 *                  °

                           Has the Complainant

                           e      Obtained a new phone numbenbiocked Respondent's phone/
                                  Told frivicis or family about 112ra:tine:it?

                                  Asked to be escorted home from campus/to the panting garage, etc.

                           e      Changed r.diedula or route to days     tar

                                  Stopped vi:Iting places provietisly trequentedr

                           .             s.21f-ciefer.. course   tau& peppor spray?
                           e      Changed soda' reedia participation

                           e      Moved resident:mils:upped spending time in residence?

                           o      Any other actions taken?




                                                     rCr
                           Has Complamant         told Re,,pondent"no" "stop" or"I want no contact with you?"
                       o   Has     Rapondent found additional ways to contact Complainant if Complainant             has   blocked one rnethod

                       e   Any known rf.rroal       illne,ss Or substance, abase     problem of   Respondent.?

                       n   Any threats of viol:owe against °Lbws or suicide by Re,pondere
                       e   lia,    R.:pond:1.m ever dearwed property. espedally           r?   former              rrent Complainant',, portend property?
                       e                trabe you
                           How did that make             fee     (for each conduct) why?
                       o   If had   prior rdtitionship with Respondent, ask Complainant *otst the relationship
                       o   Ask about whether any conduct towards others orcurned and the effect on the Complainant




  Context   is   critical in stalking cases. Must probe into the context.




CONFIDENTIAL                                                                                                                                                                          WLU030000961
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 55 of 72 Pageid#:
                                      2196

                                         S.`N.\kiä\S''h"Y`W\..\\d\\`Ci\\\\\\\`\\\2i.\\\"\\\Ú\




               Brie Larson moved to Florida to attend school in 2007. In January 2010, Brie met
               Chris Pine through an online social networking site and they began dating in
               February 2010. Brie ended the relationship in April 2010, but they continued to
               remain friends and were occasionally sexually intimate. Brie's roommate reported that
               Chris continued to contact Brie saying he wanted to be with her, and that she thought
               Chris was obsessed with Brie.




CONFIDENTIAL                                                                                           WLU030000962
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 56 of 72 Pageid#:
                                      2197

                                         .Q\ä`i"MMdiiMUANR\"aWM,I.\`M:




               In April 2010, Chris met another woman through a different online social networking
               site and they began dating. In her statement to police she stated that they were both
               seeing other people but he never mentioned Brie by name. She later learned that
               Chris was seeing multiple women, many directly after being with her
               InAugust 2010 (after Brie had graduated and was working), Chris began following
               Brie to her apartment complex, and began sending her photographs and videos of him
               having sex with other women. He sent her texts, telling her he could not live without
               her and that he had nothing else to live for. Brie told him that she wanted no further
               contact with him and blocked his number, but the sexually explicit messages
               continued.




CONFIDENTIAL                                                                                            WLU030000963
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 57 of 72 Pageid#:
                                      2198




               ° Brie caUecl police nAugust 20W     (ghc days before homicide) because Chris was watchingher from his
                 car in the parking tot of her apartment. She told officers that his presence was "weird" but said she was
                 not afraid, just that she thought he was acting"creepy." Brie advised police about text messages and
                 images she received from Chris, but did not want to pursue charges. She asked the officers to tell him
                 to leave and not to contact him again.The officers escorted him off the proper and told him if he
                 returned or continued to text or call her he would be charged with a crime.
               g Brie.later went to the police to file a report of stalking. Brie reported to police that she had started
                 receiving text messages from strangers responding to an advertisement on Craigslist under
                 "intercourse."The ad included her cell phone number and it said she was "all about fun and games:'
                 Brie believed Chris was responsible for placing the adsThe officers told Chris that he was being
                 charged with a crime. He got upset and denied everything.




CONFIDENTIAL                                                                                                                 WLU030000964
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 58 of 72 Pageid#:
                                      2199

                                                   a\`kkkwh\\`II\u\\\`dim\\\ò\\\`U\`à\\DYa\\\\Nh\\\\Y -ï1...1""..,"."..`...




                           iF




               Complainant thought looking at her from car was just "creepy' and originally told police she wasn't afraid. If the
               person isn't concerned, doesn't end inquiry.Would a reasonable person be?
               Use of anonymous tools (Craiglist)-- common and easy to use now

                 Y'ikYak

                 Snapchat

                 Textme
               a Email rerouting software

               Other potential conduct issues (i.e., sexual harassment)




CONFIDENTIAL                                                                                                                        WLU030000965
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 59 of 72 Pageid#:
                                      2200

                                  \\`tlä\\\Liä`ia\\\\`à`T.\\\\`RQ\\\\\\\\\`O\\.\\\\W\.Old\\\\\`Ct`ä   :`.:`.i:££!:£::;:£::i?b':':.Ti?s::?3:::'.Tti::i<::



                       Prohibited Discrimination /Sex Discrimination

                       Prohibited Harassment/Sex Harassment

                       Dating and Domestic Violence

                       Stalking

                       Sexual Exploitation

                       Nonconsensual Sexual Penetration

                       Nonconsensual Sexual Contact




CONFIDENTIAL                                                                                                                                               WLU030000966
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 60 of 72 Pageid#:
                                      2201

                                                Vks   :à`i.\í3M61M&M8iSMkkt   ..   .Y-, _..1'




               Clint and Alyssa were dating for several weeks.While they were dating,Alyssa took a
               photo of herself naked and texted it to Clint. Clint and Alyssa then broke up. Clint
               then emailed the naked picture of Alyssa to his friend, Noelle. Noelle then forwarded
               the picture to several other individuals.Alyssa brings a complaint against Clint and
               Noelle.




CONFIDENTIAL                                                                                           WLU030000967
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 61 of 72 Pageid#:
                                      2202




                Joshua and Ryan have been dating. On a Saturday night, Joshua asks Ryan to come to
                his room. Ryan doesn't know that Joshua has concealed two friends in his closet and
                they watch through a crack as the couple have consensual sex. Joshua also set up a
                camera and filmed the sex. Ryan has brought a complaint against all three students.




CONFI DENTIAL                                                                                         WLU080000968
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 62 of 72 Pageid#:
                                      2203

                                         .   ..X.nksak   M



                       e




               What if two W &L students were having sexual intercourse on the colonnade lawn
               and a student took a video of the intercourse and sent it around through their
               fraternity GroupMe?




CONFIDENTIAL                                                                                    WLU030000969
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 63 of 72 Pageid#:
                                      2204

                                  a\\vw\`h\`Nn\\\\\`i\\`4.\\\`iii.`i.\\`k`iìYU\\`i.\\`<v\\C3ft0.\\i.\\\*V.\`lh\\\ä   ;si:Esi':i:ì%`."<íi:ä:::iMM'$O;:i:ì%i'{:`:i:i:::T.izei:{T, :i   f<%:iii


                       Prohibited Discrimination /Sex Discrimination

                       Prohibited Harassment/Sex Harassment

                       Dating and Domestic Violence

                       Stalking

                       Sexual Exploitation

                       Nonconsensual Sexual Penetration

                       Nonconsensual Sexual Contact




CONFIDENTIAL                                                                                                                                                                                   WLU030000970
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 64 of 72 Pageid#:
                                      2205




                                                              o     m^


               I.        Did penetration   or   sexual contact occur?

               2.    Was complainan capable of giving consen            ?




                            Was there force?
                    2.      Was there coercion?
                    3.      Was complainan incapacitated?

                    4.      Was complainant over        8?

                     Did complainant's words or actions clearly indicate    a   willingness to engage in the particular sexual
                     activity?




CONFIDENTIAL                                                                                                                     WLU030000971
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 65 of 72 Pageid#:
                                      2206




               g   Coercion    is the use of unreasonable and persistent pressure to compel another
                   individual to initiate or continue sexual activity against an individual's will.
               g   A person's words or conduct are sufficient to constitute coercion if they wrongfully
                   impair another individual's freedom of will and ability to choose whether or not to
                   engage in sexual activity.
               g   In evaluating coercion, consider: (I) frequency of the application of pressure; (2)
                   intensity of the pressure; (3) isolation of the person being pressured; and (4) duration
                   of the pressure.




CONFIDENTIAL                                                                                                  WLU030000972
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 66 of 72 Pageid#:
                                      2207

                                        5.kACiò`.W.`T..`EMMT:S..ii1..`a`iiiW@at`Ai.`s                                 ..<.




                            N               .B.             Pt    'B




                                                                                      s
                        &   B   .   .                            N<               <




                                                                      N       `                       e

                                                &                                         ®           B   N       .

                                        B   .       .        'b           N           '       N   '           B


                                                        8   .     "                       B




CONFIDENTIAL                                                                                                                 WLU030000973
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 67 of 72 Pageid#:
                                      2208

                                                                                                      er.s...,y..   ....3
                                                          W`ihTU`i`.:MURU`Rt2`.Y``Qd`Li4RWakiii\R.W




                                  <
                                        e        *    o     <




                   \   e.ight/height?

                   Quantity and quality of alcohol?
                   Timing of drinks?
                   Food consumption?
               a   Blacked out in past? How often?

                   How much regularly drink?




CONFIDENTIAL                                                                                                                WLU030000974
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 68 of 72 Pageid#:
                                      2209



               Incapacitation: Was Complainant Incapacitated?
                    Questions to     Could complainant walk? Steady or unsteady? Did complainant need assistance
                                     walking?
                    address
                    intoxication
                    vs               Could complainant speak clearly? Slurred words?
                    incapacitation
                    in cases   of
                    alcohol or       Did complainant vomit? Did complainant have incontinence?
                    drug use:

                                     What physical tasks did the complainant perform, and how well did he /she
                                     perform them? (e.g., use a smartphone, climb stairs, remove clothes)


                                     Did the complainant black out?



                                     Did complainant show strange behavior like combativeness emotional
                                     volubility? Did the complainant seem to understand where he /she was and
                                     where he /she might be going?




CONFIDENTIAL                                                                                                       WLU030000975
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 69 of 72 Pageid#:
                                      2210




                                                                k.Iti             Ip"    "6    R




                 Standard   is a   "reasonable, sober person"


                   How much alcohol or drugs did Respondent see Complainant consume? Over what period of time?
                   What behavioral warning signs that the complainant may be incapacitated or approaching incapacitation
                   did Respondent witness?

                   What was the complainant's condition when last seen by reliable third -party witnesses?




  Always ask whether pictures/video of Complainant at party are available. Assess pre- incident behavior, quantity/quality of
  alcohol use.




CONFIDENTIAL                                                                                                               WLU030000976
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 70 of 72 Pageid#:
                                      2211




                   Review of 36 pregnant adolescents presenting for sexual abuse evaluations:

                         5%        definitive findings of penetration;
                         6%        normal or non-specific findings;
                         22% inconclusive findings.
               Ke1logg   et   al   Pediatries 20N, 114 e67.




CONFIDENTIAL                                                                                    WLU030000977
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 71 of 72 Pageid#:
                                      2212




CONFIDENTIAL                                                               WLU030000978
    Case 6:19-cv-00023-NKM-RSB Document 73-2 Filed 10/23/20 Page 72 of 72 Pageid#:
                                      2213

                                                                  cuaSliKialexwaaea.wM,yv




               s   Deliberate on the sample ose
               R   Discuss potential language for hearing report form




CONFIDENTIAL                                                                                WLU030000979
